Citation Nr: 1716966	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  13-11 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for headaches.  

2.  Entitlement to service connection for an eye disability.  

3.  Entitlement to service connection for migraines headaches. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.L. Reid, Associate Counsel


INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida, (hereinafter, Agency of Original Jurisdiction (AOJ)).  The Veteran was originally denied service connection for headaches due to head injury in an April 1978 rating decision, and did not appeal the claim. The Veteran sought to reopen the claim and was denied in the July 2010 rating decision. 

The Veteran presented testimony before the undersigned Veterans Law Judge (VLJ), at a December 2016 travel board hearing.  A transcript of that hearing is of record.  Since the issuance of the statement of the case (SOC), additional evidence has been received by the Board for which a waiver of initial AOJ consideration was provided, verbally at the December 2016 Board hearing, and in writing per the December 2016 Correspondence.  38 C.F.R. § 20.1304 (2016).  

The Board has recharacterized the Veteran's disabilities to better reflect what the file depicts. 

The appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. 

The issue service connection for an eye disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ. 





FINDINGS OF FACT

1.  A final April 1978 rating decision denied service connection for headaches on the basis that a current disability related to a head injury was not shown. 

2.  New and material evidence sufficient enough to reopen the Veteran's claim for entitlement to service connection for headaches has been presented as it includes medical opinion relating a current headache disability to service. 

3.  There is at least an approximate balance of positive and negative evidence as to whether the Veteran's migraine headache disability is related to his active service. 


CONCLUSIONS OF LAW

1.  An April 1978 AOJ rating decision denying service connection for headaches is final.  38 U.S.C. § 4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1977). 

2.  New and material evidence has been received sufficient enough to reopen the Veteran's claim for entitlement to service connection for headaches.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156(a), 3.159 (2016). 

3.  Resolving all reasonable doubt in his favor, the criteria for service connection for migraine headaches have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.
As the Board's decision to grant service connection for migraine headaches constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and the implementing regulations. 

New and Material Evidence

The Veteran seeks to establish his entitlement to service connection for headaches.  He served on active duty from September 1971 to September 1974.  He originally filed a service connection claim for headaches resulting from a head injury in November 1977.  An April 1978 AOJ rating decision denied service connection for residuals of a head injury on the basis that a current disability related to a head injury was not shown.  By letter dated May 8, 1978, the Veteran was notified of this decision and his appellate rights, but he did not submit a notice of disagreement, or new and material evidence, within one year of notice of decision.  That decision, therefore, is final.  38 U.S.C. § 4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1977).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The United States Court of Appeals for Veterans Claims (CAVC) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The CAVC further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Since the last adjudication of the claim in the January 2013, the Veteran has provided testimony at his December 2016 hearing indicating that he has experienced recurrent headaches since service, and also submitted a medical opinion relating his current headache disorder to service.  As the Veteran is competent to report the observable symptoms of his headaches, and the credibility of the evidence is presumed, the new and material evidence has been submitted to reopen the claim.  38 C.F.R. § 3.156(a).  Thus, the evidence submitted is deemed new and material, and the claim for entitlement to service connection for headaches is reopened.  38 U.S.C.A. §§ 7104(b), 7105(c), 5108. 

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  
For some "chronic diseases," presumptive service connection is available.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  

If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  
In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).  

The Veteran seeks service connection for chronic migraine headaches as a result of his in-service injury, which resulted in in-patient treatment at Charleston Naval Hospital and a then a diagnosis of flash burns in both eyes.  

The service treatment records (STRs) reflect treatment for headaches with Fiorinal in April 1972.  He had vague report of head pain in May 1973 as well as cold symptoms which include headache in April 1974.  In July 1974, he incurred flash burns of both eyes.  

In November 1977, the Veteran reported a history of head injury in June 1974 with "bad headaches ever since."  He reported treatment for headaches at West Orange Hospital in 1975 and 1976 as well as by Dr. C. in the fall of 1976.  Notably, these records are not available.

Additionally, in March 2008 at a neurology consultation the Veteran complained of chronic daily headaches for at least 17 years, resulting in him taking about 8 Excedrin per day.  

A May 2010 VA examiner confirmed the Veteran's current diagnosis of chronic headaches, and there is documentation of the claimed in-service injury.  

Thus, this case hangs on there being a nexus or causal connection between the Veteran's migraine headaches, and that injury.  The medical evidence of record is conflicting, as the May 2010 VA examiner opined that the Veteran's headaches are not the result of military service because there was no documentation of complaints, or treatment for headaches in the military, even after the Veteran's eye injury. 

On the other hand, the private treatment opinion of record provides a positive nexus statement, noting that "it is my opinion that [the Veteran] started having frequent migraine headaches after he was exposed to welding light without any eye protection while he served in the Navy in 1974."  

The probative value of a medical opinion comes from its reasoning.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The "factually accurate, fully articulated, sound reasoning for the conclusion" contributes probative value to a medical opinion.  Id.  On the other hand, a medical opinion based on an inaccurate factual predicate has reduced probative value.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

The Board notes that the Veteran is competent to report the observable symptoms and circumstances surrounding his disability, including pain and the throbbing sensation that accompanies a migraine headache.  Further, the Board notes that the Veteran reported headaches in service and, within 3 years of service discharge, he identified two specific providers of treatment for recurrent headaches that occurred in 1975 and 1976 (West Orange Hospital in 1975 and 1976 as well as by Dr. C. in the fall of 1976).  Thus, in addition to the competent report of recurrent headaches since service, there is documentation contemporaneous to service discharge that the Veteran received medical treatment for headaches which lends credibility to the current report of recurrent headaches since service. 

Based on the lay evidence described above, the Board finds the private medical opinion to be slightly more probative than the opinion of the VA examiner.  The private medical opinion considers the flash burn injury which is documented in the STRs and the Veteran's report of recurrent headache symptoms since service which is supported by the report of private treatment for headaches at West Orange Hospital and Dr. C. in 1975 and 1976 made to VA in 1979.  On the other hand, the VA examiner did not give any consideration to the lay reports of chronicity and treatment.  See, e.g., Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms.").  Thus, the VA opinion is not based on an accurate factual predicate as determined by the Board.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  The documented in-service injury, coupled with the credible lay report of treatment for chronic headaches since service provided in 1977, the current diagnosis of chronic migraine headaches, and the persuasive private medical opinion warrants a grant of the benefit sought on appeal.  As such, the Board finds in favor of the Veteran, and grants service connection for migraine headaches. 


ORDER

New and material evidence was received sufficient to reopen the claim for headaches. 

Entitlement to service connection for migraine headaches is granted. 


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran contends that he manifests residual disability from flash burns to the eyes during service.  He asserted at his hearing that his eye disability encompasses the symptoms of blurry vision and chronic watery eyes, which "run water all day."  See December 2016 Hearing Transcript.  Further, the record reflects that the Veteran's eye disability may be the result of his now service-connected migraine headaches. 
 
In this regard, service connection may be granted, on a secondary basis, for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2016); Allen v. Brown, 7 Vet. App. 439 (1995) (holding that service connection on a secondary basis requires evidence sufficient to show that the current disability was caused or aggravated by a service-connected disability).  In order to prevail under a theory of secondary service connection, there must be: (1) evidence of a current disorder; (2) evidence of a service-connected disability; and, (3) medical nexus evidence establishing a connection between the service-connected disability and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998). 

Overall, the evidence of record does not fully explain the nature and etiology of the Veteran's claimed eye disability, particularly its association, if any, to his migraine headaches.  Further, the Veteran's last VA examination was 7 years ago.  In light of the Veteran's testimony, coupled with the May 2010 VA examiner's notion that "migraines however cause blurry vision," the Board finds that additional examination is necessary prior to deciding the claim. 

As such, the Veteran should be afforded a VA examination in connection with this claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (holding, in relevant part, that in order to trigger VA's duty to provide an examination or obtain an opinion, there must be insufficient evidence to decide the case); see also 38 C.F.R. § 3.159(c)(4).  In the instant matter, the duty to provide a VA examination was triggered by the lack of sufficient evidence to adjudicate.  
Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file any outstanding VA treatment records since January 2013. 

2.  Upon completion, schedule the Veteran for a VA examination to determine the nature and etiology of his claimed eye disability, to include blurry vision, and chronic watery eyes. 

The examiner is requested to provide opinion as to the appropriate diagnosis(es) for the Veteran's reported eye disability which account for his lay report of blurry vision and chronic watery eyes.  

For each diagnosis reported, the examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's eye disability had its onset in service, or is otherwise attributable to service or any incident in service, to include chronic residuals of in-service flash burns to the eye. 

The examiner is also asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that such disorder(s) is proximately due to or the result of the Veteran's service-connected migraine headaches, OR whether the Veteran's eye disability is aggravated beyond the normal progress of the disorder by his service-connected migraine headaches. 

The examiner is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account. 

A complete rationale must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner. 

3.  Upon completion of the above requested development any additional development deemed appropriate, the AOJ should readjudicate the remanded issues.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


